Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 10/21/2021, have been fully considered and reviewed by the examiner.  The examiner notes the amendment to claims.  Claims 1-20 remain pending, with claims 8-10 withdrawn due to an election of species requirement.
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. Specifically, the applicant’s arguments are generally related to the added subject matter and such is specifically addressed in the prior art rejection that follows.
Information Disclosure Statement
The Examiner notes the Information Disclosure Statement.  In view of the number of references and the overall length of the statement, the examiner has only cursorily reviewed the information therein and has not reviewed the references comprehensively unless specifically cited by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 7 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150287588 by Sano.
Sano discloses a method for forming a boron nitride film by a plasma enhanced atomic layer deposition (PEALD) process, the method comprising: providing a substrate into a reaction chamber;  and performing at least one unit deposition cycle of a PEALD process, wherein a unit deposition cycle comprises: contacting the substrate with a vapor phase reactant comprising a boron precursor, wherein the boron precursor comprises less than or equal to two halide atoms per boron atom (0079-0095, Figure 8B);  and contacting the substrate with a reactive species generated from a plasma produced from a gas comprising a nitrogen precursor, such as Sano discloses ammonia  (Figure 8B and accompanying text 0197-0203).  Therefore, using the claimed boron precursor and claimed 
While the examiner maintains the positions as set forth above, the examiner notes that Sano discloses precursors that would make obvious the claim requirement (see 0095), specifically noting chlorodimethylborane, dichlorophenylborane, etc. as operable boron precursors.  
Therefore, taking the reference for its entire teaching it would have been obvious as predictable to use the claimed precursors with a reasonable expectation of predictable results, KSR Int’l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).  The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Sano fails to explicitly disclose the claimed deposition rate; however, discloses adjusting the temperaure to achieve a more sufficient film formation rate (0083).  A comprehensive review of the applicant’s claim and supporting original disclosure notes that the deposition rate is merely a function of the claimed process steps and therefore by using the same precursors and unit sequence and process parameters (temperature, pressure, etc.) the prior art must necessarily have the same deposition rate unless the applicant are using additional gases or process conditions that are not specifically disclosed or required as necessary.  Additionally, as the deposition rate is a latent property, the examiner maintains that the applicant’s claims are a mere recognition what would naturally follow from performing the claimed process steps.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
At the very least, it would have been obvious to have provided the desired deposition rate, through routine experimentation, as such is recognized by Sano as a parameter that is 
Claim 2:  Sano discloses including a halide (see 0095).
Claims 3:  Sano discloses using dichlorophenylborane (see 0095)
Claim 5:  Sano discloses precursors include hydrocarbons (0095).
Claim 7:  Sano discloses a precursors that meets this requirement (see 0095).
Claim 11:  Sano discloses ammonia (0202).
Claim 12:  Sano discloses a pressure as claimed and thus anticipates the claimed range. (0082). Sano discloses a pressure that overlaps the claimed range and thus makes obvious the claim as drafted (0082).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  
Claim 13:  Sano discloses a temperature of 250C (0082) and thus anticipates the claimed range. Sano discloses temperatures that overlap or lie within the claimed range and therefore makes obvious the claim as drafted (0082).  In the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.
Claim 14-15:  Sano discloses BN or Carbon doped BN (0118, 0202).  Additionally, Sano discloses the same process steps and therefore must necessarily have the same composition unless the applicant’s are using different process steps or materials that are necessary to achieve the claimed results but are not claimed or disclosed.

Claim 19:  Sano fails to disclose the claimed deposition rate; however, as above, a comprehensive review of the applicant’s claim and supporting original disclosure notes that the deposition rate is merely a function of the claimed process steps and therefore by using the same precursors and unit sequence and process parameters (temperature, pressure, etc.) the prior art must necessarily have the same deposition rate unless the applicant are using additional gases or process conditions that are not specifically disclosed or required as necessary.  
Claims 16-19:  Additionally, as these are latent properties of an obvious process, the examiner maintains that the applicant’s claims are a mere recognition what would naturally follow from performing the claimed process steps.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150287588 by Sano taken collectively with US Patent 76917578 by Haukka et al.
.  

Claims 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 20150287588 by Sano taken collectively with US Patent Application Publication 20170022612 by Lei et al.
Claim 6:  Sano discloses using boron precursor and known precursors as discussed above; however fails to disclose an amine group.  However, Lei discloses PEALD using boron precursor that include electron withdrawing group (Cl, F, Br) in combination with hydrogen, amine and hydrocarbons (00037-0044, 0076).  Therefore using such a boron halide precursor that includes an amine would have been obvious as predictable.  	
Claim 20: Sano discloses BN deposition using sequential deposition; however, fails to disclose the claimed non-planar substrate and step coverage.  However, Lei discloses PEALD using boron precursors onto a non-planar substrate and using the claimed step coverage (0046).  Specifically, Lei discloses conformality that overlap or lie within the claimed range and therefore makes obvious the claim as drafted (0046).  In the case where the claimed ranges prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940.  The examiner can normally be reached on Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID P TUROCY/Primary Examiner, Art Unit 1718